Citation Nr: 1527472	
Decision Date: 06/26/15    Archive Date: 07/07/15

DOCKET NO.  10-30 420	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include borderline personality disorder with substance abuse and major depression.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Fleming, Counsel

INTRODUCTION

The Veteran had military service from May 1975 to February 1976 and from August 1976 to May 1977.

This matter initially came before the Board of Veterans' Appeals (Board) following a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, that reopened the previously denied service connection claim and denied it on its merits.  Jurisdiction over the claim was later transferred from the Houston RO to the RO in Nashville, Tennessee.  The Board reopened the Veteran's claim and remanded the case on its merits in November 2012.  In the remand, the Board instructed the agency of original jurisdiction (AOJ) to obtain private and VA treatment records identified by the Veteran, provide him with VA examination, and then re-adjudicate the claim.  The AOJ obtained the identified records and scheduled the Veteran for VA examination, which was conducted in March 2013.  The AOJ then issued a supplemental statement of the case in May 2013 in which it again denied the Veteran's claim.  Thus, there has been compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

The Veteran testified before the undersigned at a hearing at the RO in July 2012.  A transcript of that hearing has been associated with the Veteran's claims file.


FINDING OF FACT

Any acquired psychiatric disorder the Veteran may experience is not related to military service or an event of service origin.



CONCLUSION OF LAW

The Veteran does not have an acquired psychiatric disorder that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was enacted in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2014).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

In this case, the Board finds that all notification and development action needed to arrive at a decision has been accomplished.  In this respect, through a May 2009 notice letter, the Veteran received notice of the information and evidence needed to substantiate his claim.  Thereafter, the Veteran was afforded the opportunity to respond.  Hence, the Board finds that the Veteran has been afforded ample opportunity to submit information and/or evidence needed to substantiate his claim.

The Board also finds that the May 2009 notice letter satisfies the statutory and regulatory requirement that VA notify a claimant what evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  In the letter, the RO also notified the Veteran that VA was required to make reasonable efforts to obtain medical records, employment records, or records from other Federal agencies.  The RO also requested that the Veteran identify any medical providers from whom he wanted the RO to obtain and consider evidence.  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 38 C.F.R. § 3.159) (removing the prior requirement that VA specifically ask the claimant to provide any pertinent evidence in his possession).  These requirements were met by the aforementioned May 2009 notice letter.  Further, the Veteran was provided notice regarding an award of an effective date and rating criteria in the May 2009 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

Nothing about the evidence or any response to the RO's notification suggests that the case must be re-adjudicated ab initio to satisfy the requirements of the VCAA.

The Board also points out that there is no indication that any additional action is needed to comply with the duty to assist in connection with the claim on appeal.  To that end, the Veteran's service treatment records, as well as post-service treatment records from VA and private treatment providers, have been obtained and associated with the Veteran's claims file.  The Veteran also underwent VA examination in August 2009 and March 2013, reports of which are of record.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the Board finds that the VA examinations obtained in this case are adequate, as they are predicated on full psychiatric examination as well as consideration of the medical records in the claims file and the Veteran's reported history.  The examinations considered all of the pertinent evidence of record, to include statements given by the Veteran, and provide explanations for the opinions stated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  Additionally, the Veteran and his representative have both submitted written argument, and the Veteran has testified before the undersigned Veterans Law Judge.  Otherwise, neither the Veteran nor his representative has alleged that there are any outstanding records probative of the claim on appeal that need to be obtained.

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Generally, service connection requires:  (1) medical evidence of a current disability; (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease; and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  Further, it is not enough that an injury or disease occurred in service; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).

In addition, certain chronic diseases, including psychoses, may be presumed to have been incurred during service if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a) (2014).

Regarding the claimed disorders, the Board notes that the Veteran contended at the July 2012 hearing that he believes his current diagnosis of schizophrenia developed as a result of his initial in-service diagnosis of "explosive personality."  In that connection, the Board acknowledges that service treatment records reflect that the Veteran was seen in December 1975, during his first period of service, after experiencing outbursts of anger during which he had assaulted his girlfriend four times in the previous week.  At that time, the Veteran was diagnosed with "explosive personality aggravated by stress of possible marriage and girlfriend's pregnancy."  Further, a psychiatric evaluation conducted in February 1976, at the time of the Veteran's separation from his second period of service, reflects a diagnosis of "dyssocial behavior and occupational maladjustment."  At that time, he was noted to display poor insight and judgment, but no psychosis was found.

Post-service medical records reflect that the Veteran has been seen on multiple occasions for psychiatric treatment, including many in-patient hospitalizations, beginning in 1984, when he was hospitalized following a self-inflicted gunshot wound and diagnosed with borderline personality disorder.  Records of the Veteran's many psychiatric hospitalizations from 1984 to 1998 reflect a consistent diagnosis of personality disorder, as well as diagnoses of depression and dysthymic disorder.  His treatment providers also noted on multiple occasions, including in July 1985 and December 1986, that the Veteran was "manipulative."  No psychosis or psychotic symptoms were noted in any treatment records from 1984 to 1998, although the Veteran was noted to have a long history of substance abuse, including alcohol and inhalants.  He was first diagnosed with schizophrenia while hospitalized in September 1998, during which time he first reported experiencing delusions and hallucinations, which he reports have continued to the present.  He specifically reported in September 2009 that his hallucinations did not begin until approximately 2000, more than twenty years after his separation from military service. 

The Veteran also submitted a letter from his treatment provider dated in March 2009, in which the physician stated that he had treated the Veteran since 1998 for schizophrenia.  The physician noted the diagnosis of "explosive personality" during the Veteran's service and opined that it "is possible that his psychiatric symptoms at the time could've been a prodromal phase of his schizophrenia."  

In connection with his claim, the Veteran underwent VA examination in August 2009, with an additional examination and opinion obtained in March 2013 pursuant to the Board's November 2012 remand.  At the August 2009 examination, the Veteran reported a pre-service history of emotional abuse from his father but denied experiencing any physical abuse.  The examiner noted that this report was at odds with extensive medical evidence from the Veteran's post-service hospitalizations, at which times he had consistently reported having had a violent childhood, including physical abuse from his father and multiple instances of physically assaulting his girlfriends.  The Veteran also reported no substance abuse, stating only that he had consumed alcohol on isolated occasions.  The Veteran acknowledged his in-service diagnosis of "explosive personality" but stated that it was due to a strict drill sergeant and reiterated his belief that the in-service diagnosis had "subsequently progressed to schizophrenia."  The examiner acknowledged the Veteran's history of delusions and hallucinations and noted that his history of psychosis dated back only to 1998.  The examiner diagnosed the Veteran with schizophrenia, as well as personality disorder "by history."  The examiner considered the 2009 opinion from the Veteran's treatment provider but opined that it was less likely than not that his current schizophrenia was a continuation of his in-service diagnosis of explosive personality.  In so finding, the examiner noted that there were no "signs and symptoms consistent with a prodromal phase of schizophrenia while in the military."  The examiner specifically noted that the Veteran had not demonstrated any "decline in his functioning or difficulties during his service as would be expected in a prodromal phase" of schizophrenia.  Further, the examiner also pointed out that the Veteran's pre-military history resulted in "impaired personality functioning" and demonstrated a long-term history of aggressive behavior unrelated to his current diagnosis of schizophrenia.   

Pursuant to the Board's November 2012 remand, the Veteran again underwent VA examination in March 2013.  At that time, the examiner diagnosed him with antisocial personality disorder and substance abuse, finding that all his symptoms are attributable to those diagnoses.  In so finding, the examiner noted that individuals with antisocial personality disorder frequently display symptoms in childhood, which is the case here, as the Veteran reported beating up girlfriends in high school and pulling a gun on his family at age 15.  The examiner noted that these same behaviors continued in the military, when he assaulted a girlfriend on multiple occasions in a single week and also lied to recruiters in order to re-enlist after his first separation from service.  Indeed, the examiner found the Veteran's misrepresentations to be so comprehensive that she called into question the accuracy of his schizophrenia diagnosis.  In so finding, the examiner noted that the Veteran had, on multiple occasions, reported that his childhood was abusive and violent; however, he denied experiencing any physical abuse during the examination and in fact denied having assaulted his girlfriend more than once on active duty, despite records to the contrary.  The examiner also noted that the Veteran's psychotic symptoms were not reported until 1998, more than twenty years after he left service, and pointed out that such symptoms of hallucinations are often misdiagnosed as schizophrenia and are, moreover, "very easy to feign."  The examiner also noted that the pre-1998 treatment records, which documented the Veteran's "long history of antisocial behavior" and manipulation to achieve his goals, may not have been available to the physician who initially diagnosed schizophrenia.  However, even giving the Veteran the benefit of the doubt, the examiner concluded that it was less likely than not that any schizophrenia that may have been present was etiologically linked to the Veteran's service, as the "explosive personality" and personality disorder with which the Veteran was diagnosed prior to 1998 are separate and unrelated to the development of schizophrenia.  The examiner opined further that it was likely that any hallucinations the Veteran experienced were drug-induced, basing this finding on his longstanding history of multiple substance abuse.  In refuting the July 2009 opinion of the Veteran's treating physician, the examiner noted that there was "no evidence" in the file to support a finding that his in-service symptoms were a prodromal phase of schizophrenia.  In so finding, the examiner noted that schizophrenia typically does not cause individuals to become violent but generally does manifest in early adulthood; however, here the Veteran has a long history of violence but did not display any symptoms of psychosis until age 40.  The examiner concluded that the Veteran has consistently experienced a personality disorder since service with no additional disability "superimposed" on that disability.

Upon review of the evidence, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for an acquired psychiatric disorder.  In so finding, the Board notes that service treatment records reflect a finding of "explosive personality" following the Veteran's multiple assaults of his girlfriend.  Post-service treatment records document no diagnosis of a chronic acquired psychiatric disorder until 1998; rather, the Veteran carried a consistently reported diagnosis of personality disorder during that time.  Further, the August 2009 and March 2013 VA examiners both specifically found the Veteran's in-service manifestations of antisocial personality disorder not to be linked to any later diagnosis of schizophrenia.  The March 2013 VA examiner further concluded that the Veteran does not currently, and likely has not ever, experienced schizophrenia; rather, she attributed his symptoms entirely to his personality disorder and substance abuse.  To the extent that a diagnosis of schizophrenia was accurate, the March 2013 VA examiner concluded, such a diagnosis was not etiologically linked to the Veteran's service, to the in-service finding of "explosive personality," or otherwise superimposed on his longstanding personality disorder.  

Furthermore, the Board finds persuasive the absence of probative medical evidence to support a finding of a nexus between the Veteran's service and his current psychiatric disorder.  In that connection, the Board notes that the medical opinion submitted by the March 2013 VA examiner specifically addressed the question but did not attribute the Veteran's current disorder to active duty.  In so finding, the examiner explicitly considered the Veteran's contentions but extensively discussed why the record, especially the Veteran's multiple misrepresentations and the absence of documented symptoms of schizophrenia until well after military service, caused her to arrive at the conclusions she did.  The Board therefore gives significant weight to this opinion. 

In so finding, the Board notes that service connection may not be based on speculation or remote possibility.  See 38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992); see also Davis v. West, 13 Vet. App. 178, 185 (1999); Bostain v. West, 11 Vet. App. 124, 127-28 (1998); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996).  Because the July 2009 physician's findings are, at most, speculation as to the possibility that the Veteran's in-service psychiatric symptoms could have represented a prodromal phase of his later-diagnosed schizophrenia, the Board finds that these statements do not have the required degree of medical certainty.  The Board notes in this connection that a clinician's statement framed in terms such as "may" or "could" is not definitive.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993); see also Obert, 5 Vet. App. at 33 (medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish medical nexus; Tirpak, 2 Vet. App. at 611 (medical evidence merely indicating that an alleged disorder "may or may not" exist or "may or may not" be related is too speculative to establish the presence of the claimed disorder or any such etiological relationship).

In this case, the strongest evidence in favor of the Veteran's claim is the July 2009 physician's statement that "it is possible that his psychiatric symptoms at the time could've been a prodromal phase of his schizophrenia."  However, as noted above, to the extent that the physician in July 2009 associated the Veteran's schizophrenia to service, this opinion appears to have been based on conjecture.  The Board finds that this evidence is outweighed by the August 2009 and March 2013 VA examiners' opinions, which are based on the Veteran's reported history, the medical records, and the examiners' medical expertise and current medical knowledge.  In arriving at their opinions, the August 2009 and March 2013 VA examiners considered the Veteran's contentions but nevertheless concluded that any current schizophrenia was not likely related to service.

The Board acknowledges that the Veteran has contended, at his July 2012 hearing before the undersigned, that he believes his diagnosis of schizophrenia is a progression of the "explosive personality" with which he was diagnosed in service.  In this regard, the Board notes that in order for the Veteran's claim of service connection for an acquired psychiatric disorder to be granted, the record would have to contain competent and credible evidence linking his current disability to his military service.  As discussed above, both VA examiners considered the Veteran's contentions as well as the available medical evidence in specifically concluding that it was less likely than not that any current psychiatric disorder was linked to his military service.  The examiners offered clear explanations for their opinions, relying on the Veteran's medical history and their medical expertise, as well as current medical knowledge, in concluding that any connection between any currently diagnosed schizophrenia and service was doubtful.  Further, the Board notes that the March 2013 VA examiner specifically called the Veteran's credibility into question, noting that the record is replete with instances of his attempts at "manipulation in order to have his needs met," including comprehensively misrepresenting his actions, experiences, and symptomatology.

As noted above, in this instance, the Veteran's contentions regarding the origin  of his psychiatric symptoms is not supported by the other evidence, particularly the opinion of the March 2013 VA examiner, who examined the Veteran, considered his contentions, and nevertheless concluded that the Veteran's version of events was not the most likely explanation.  Moreover, the Veteran has been noted on multiple occasions to be "manipulative" and willing to misrepresent himself and his history in order to achieve his goals.  Further, the March 2013 VA examiner specifically considered the Veteran's contentions and yet clearly concluded that the Veteran's current personality disorder and claimed schizophrenia were less likely than not related to service.  Consequently, the Board finds that, to the extent that the Veteran has asserted that he developed an acquired psychiatric disorder while on active duty that has continued to the present, that assertion is not credible. 

Given the failure of the July 2009 physician to provide anything more than an unsupported opinion concerning a relationship between the Veteran's schizophrenia and military service, and in light of the well-reasoned opinion offered by the VA examiners in August 2009 and March 2013, which relied on consideration of the Veteran's entire medical history, the Board finds the statements reflecting a possible link to be of less probative value.  See Gabrielson, 7 Vet. App. at 40.  The August 2009 and March 2013 VA examiners, by contrast, provided reports that considered the Veteran's history, set out their findings in detail, and contained clearly articulated reasons for their conclusions.  Thus, the Board relies upon these opinions in making its determination.  As discussed above, the March 2013 VA examination specifically addressed causation, clearly indicating that any current schizophrenia is not likely related to his time in service and was not "superimposed" on his personality disorder.  Additionally, the examiners offered clear and well-reasoned explanations for their opinions that the evidence contained in the Veteran's claims file, including his own statements to the VA medical examiners and to other VA and private medical personnel, supported a conclusion that any current schizophrenia is not likely related to service or the in-service finding of personality disorder.  Thus, the Board relies upon the August 2009 and March 2013 VA examiners' opinions in making its determination.  As discussed above, the VA examinations specifically addressed causation, clearly indicating that-to the extent he may currently experience schizophrenia-that disorder is not likely related to his time in service or superimposed on his personality disorder.  For these reasons, the Board concludes that the August 2009 and March 2013 VA examiners' opinions are of greater weight.

In so finding, the Board notes that under 38 C.F.R. § 4.9 (2014), personality disorders are not diseases or injuries in the meaning of applicable legislation for disability compensation purposes.  With certain exceptions, personality disorders may not be service connected.  See 38 C.F.R. § 4.127 (2014); Winn v. Brown, 8 Vet. App. 510, 516 (1996); Beno v. Principi, 3 Vet. App. 439, 441 (1992). The two exceptions are: (1) a personality disorder that is proximately due to or the result of a service-connected disease or injury, i.e., secondary service connection; or (2) disability resulting from a mental disorder that is superimposed upon a personality disorder.  See 38 C.F.R. §§ 3.310(a), 4.127 (2014).  Here, as discussed above, the evidence does not show that the Veteran has any mental disorder that is superimposed upon a personality disorder, or that any acquired psychiatric disorder from which the Veteran may have suffered after service is related to his period of active military service.  Thus, there is no legal basis upon which service connection for a personality disorder may be granted.  Accordingly, insofar as the Veteran's claim for service connection contemplates what has been diagnosed as a personality disorder, the claim must be denied.

Based on a review of the foregoing evidence and the applicable laws and regulations, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for an acquired psychiatric disorder.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine is not helpful to this claimant.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for an acquired psychiatric disorder is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


